DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 45, 52, and 59.

Claims 1-44 were previously cancelled.

Claims 45-64 are pending and have been examined.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 45-64under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 45-64 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the only forms of fundamental economic practices are hedging, insurance, and mitigating risk. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” While hedging, insurance, and mitigating risk are examples of fundamental economic practices, this list is merely exemplary and is not exhaustive of all forms of fundamental economic practices. Applicant’s claims are a fundamental economic practice as using an interface to manage/fill/allocate trades between buyers and sellers. Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Applicant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception.
	Applicant argued that the use of the interface does not amount to a fundamental economic practice. Examiner does not find this argument persuasive. While Applicant is correct that utilization of an interface is not a fundamental economic practice; this is not the basis of Examiner’s rejection. Examiner identified the abstract idea and noted that the use of the interface amounts to the computer implementation of the abstract idea. Merely because Applicant utilizes an interface to implement the abstract idea does not change the abstract nature of the claims. It is not persuasive to argue that the entirety of the claims does not fall into the category of fundamental economic practice/certain methods of organizing human activity. These limitations (in and of themselves) do not elevate the claims into eligible subject matter (e.g., if they amounted to an improvement in technology).
Applicant argued that its claims are similar to Example 42. Examiner does not find this argument persuasive. The claims in Example 42 are eligible because the claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user and automatically generating messages whenever information is updated and transmitting those messages. This addressed a specific technical issue. Applicant is not claiming a specific improvement over the prior art through its methodology. Any similarities between Applicant’s claims and those in Example 42 are superficial and cursory. Applicant’s claims merely allow these disparate systems to communicate with each other. Applicant is utilizing existing technology for its intended purpose to allow buyers and sellers to communicate with each other. Applicant is not improving technology but merely applying existing technology. 
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (manage/fill/allocate trades between buyers and sellers) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to manage/fill/allocate trades between buyers and sellers. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that Examiner has not presented evidence as required by Berkheimer and that it claims something other than what is well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is arguing that the underlying abstract idea is something other than well-understood, routine, and conventional. Applicant is incorrect in its view that Examiner needs to demonstrate that the underlying abstract idea is something other than well-understood, routine, and conventional. Examiner is required to show that the additional elements are well-understood, routine, and conventional. Outside the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that extra-solution activity (the sending and receiving of data) is well-understood, routine, and conventional citing to MPEP 2106.05(g). Examiner provided evidence that the computer implementation of the abstract idea is well-understood, routine, and conventional citing to MPEP 2106.05(f) and Applicant’s specification which discloses that the methodology may be implemented using a general purpose/generic computer. Examiner has provided the proper evidence.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. Applicant merely alleges the claims amount to something other than what is well understood, routine, and conventional and provides no analysis as to how the claims meet this standard. Furthermore, improving conventional techniques does not mean they recite something other than what is well understood, routine, and conventional. An improvement to the art can be well understood, routine, and conventional.	
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as prioritizing a task (financial trade) according to a closing of an exchange. 

Claims 45, 52, and 59 recites the limitations of: 
providing web interfaces to users associated with one or more remote buy-side firm computer systems and users associated with one or more remote sell-side firm computer systems, 
enabling the users to remotely access and update trade information through web interfaces;
trade order data relating to completed derivative trade orders;
the trade fill data relating to completed derivative trade fills;
aggregating, automatically, the received trade order data with the received trade fill data; 
determining by analyzing the aggregated data, that one or more trades are unallocated to an account;
assigning, automatically, a plurality of tasks each associated with one of the unallocated trades; 
prioritizing the task according to a closing of an exchange associated with the trade associated with each task; 
determining one or more user devices based on a condition being met, the condition being established;
providing the prioritized tasks to the determined one or more user devices via a plurality of web interfaces to display the prioritized tasks;
the web interfaces being configured to provide alerts associated with the prioritized tasks, 
wherein the alerts are generated and provided to web interfaces of different respective user devices according to alert rules;
and the ability of users to access functionality for generating an alert and for taking specific actions regarding an alert is controlled by one or more security entitlements;
permitting an additional user input at the respective web interface of the first user device while the at least one unallocated trade is allocated to the plurality of accounts; 
and removing a task associated with an unallocated trade from at least the respective the web interface of the first user device when the associated unallocated trade is allocated to the plurality of accounts.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a primary computer system, a computer network, one or more remote buy side firm computer systems, one or more remote sell side firm computer systems, hardware processors, a database of aggregated data, a web interface, a memory device, and a computer readable medium; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These components generally link the performance of the judicial exception to a technical environment and are not indicative of a practical application. The limitations of: 
receiving trade order data; 
receiving trade fill data; 
display the prioritized tasks;
receiving a user from a first one of the user devices input to allocate at least one unallocated trade to a plurality of accounts; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a primary computer system, a computer network, one or more remote buy side firm computer systems, one or more remote sell side firm computer systems, hardware processors, a database of aggregated data, a web interface, a memory device, and a computer readable medium; and amount to no more than mere components to implement the judicial exception using a generic computer components.  These components generally link the performance of the judicial exception to a technical environment and are not indicative of significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of: 
receiving trade order data; 
receiving trade fill data; 
display the prioritized tasks;
receiving a user from a first one of the user devices input to allocate at least one unallocated trade to a plurality of accounts; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification para. [0042, 0053, 0057-0057] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 46-51, 52-58, and 60-64 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 46-51, 52-58, and 60-64 are directed to an abstract idea. Thus, the dependent claims 46-51, 52-58, and 60-64 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Applicant has amended its claims. Examiner conducted an updated prior art search. In view of the updated prior art search, Examiner will not provide a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693